           Case 1:20-cv-09485-JGK Document 8 Filed 12/17/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MATTHEW KARELEFSKY,

                                Plaintiff,

                    -against-                                     20-CV-9485 (JGK)

 DEPARTMENT OF CORRECTIONS;                                     ORDER TO AMEND
 CYNTHIA BRANN; PATSY YANG;
 MARGARET EGAN,

                                Defendants.

JOHN G. KOELTL, United States District Judge:

        Plaintiff, currently detained at the George R. Vierno Center, brings this pro se action

under 42 U.S.C. § 1983, alleging that Defendants are violating his federal constitutional rights by

not protecting him from contracting COVID-19. He originally filed this complaint with 49 other

detainees at the Vernon C. Bain Center (“VCBC”). The original complaint was assigned to Judge

George B. Daniels and opened under docket number 20-CV-8407; Judge Daniels referred the

matter to Magistrate Judge Aaron, who severed the plaintiffs’ claims and directed that each

plaintiff’s claims be opened as a separate action. See Lee v. Brann, ECF 1:20-CV-8407 (GBD)

(SDA) (S.D.N.Y.). This action is one of the newly opened actions.

        By order dated December 11, 2020, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis (“IFP”). For the reasons set forth below,

the Court grants Plaintiff leave to file a second amended complaint within sixty days of the date

of this order.

                                         BACKGROUND

        In Lee v. Brann, 20-CV-8407, plaintiff Michael Lee initially sought to bring a class action

on behalf of himself and other VCBC detainees, including the plaintiff in this action, Matthew
              Case 1:20-cv-09485-JGK Document 8 Filed 12/17/20 Page 2 of 6




Karelefsky. The plaintiffs sued the Commissioner of the New York City Department of

Correction, Cynthia Brann; “Health Director Commissioner” Patsy Yang; and Board of

Correction Executive Director Margaret Egan. The plaintiffs also may have intended to sue the

New York City Department of Correction (DOC).

           In the original complaint, the plaintiffs alleged that they have been forced into unsafe

living conditions, including by being housed in units without appropriate capacity limitations to

allow for social distancing. (ECF No. 2 at 5.) Plaintiff alleges that inmates are less than 3-4

inches apart in sleeping areas and that 50 inmates share toilets, sinks, and showers. (Id.) Plaintiff

alleges that certain other detainees have contracted or been exposed to COVID-19 as a result of

these conditions. (Id. at 6.) Plaintiff seeks an improvement of conditions, including a reduction in

housing capacity; monetary damages; and the release of detainees who meet certain criteria. (Id.

at 6-7.)

           On November 24, 2020, Lee filed an amended complaint in Lee v. Brann, which Plaintiff

also signed. ECF 1:20-CV-8407, 14. At Judge Aaron’s direction, the amended complaint was

docketed in each of the severed actions, including this one. ECF 1:20-CV-8407, 19. The

amended complaint provides fewer details than the original complaint and does not specify how

Defendants specifically violated any of Plaintiff’s constitutional rights.

                                             DISCUSSION

A.         Department of Correction

           In the original complaint and the amended complaint, Plaintiff includes DOC in the

caption of the complaint. Whether he intended to sue this agency is unclear, but in any event, the

claims against DOC must be dismissed because an agency of the City of New York is not an

entity that can be sued. N.Y. City Charter ch. 17, § 396 (“[A]ll actions and proceedings for the

recovery of penalties for the violation of any law shall be brought in the name of the city of New


                                                    2
             Case 1:20-cv-09485-JGK Document 8 Filed 12/17/20 Page 3 of 6




York and not in that of any agency, except where otherwise provided by law.”); Jenkins v. City of

New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007); see also Emerson v. City of New York, 740 F.

Supp. 2d 385, 395 (S.D.N.Y. 2010) (“[A] plaintiff is generally prohibited from suing a municipal

agency.”).

B.     Remaining Defendants

       To state a claim under 42 U.S.C. § 1983, Plaintiff must allege both that: (1) a right

secured by the Constitution or laws of the United States was violated, and (2) the right was

violated by a person acting under the color of state law, or a “state actor.” West v. Atkins, 487

U.S. 42, 48-49 (1988).

       If Plaintiff was a pretrial detainee at the time of the events giving rise to his claims, the

claims arise under the Due Process Clause of the Fourteenth Amendment. If he was a convicted

prisoner, his claims arise under the Cruel and Unusual Punishments Clause of the Eighth

Amendment. Bell v. Wolfish, 441 U.S. 520, 535 n.16 (1979); Darnell v. Pineiro, 849 F.3d 17, 29

(2d Cir. 2017). Whether Plaintiff was a pretrial detainee or convicted prisoner, a plaintiff must

satisfy two elements to state such a claim: (1) an “objective” element, which requires a showing

that the challenged conditions are sufficiently serious, and (2) a “mental” element, which

requires a showing that the officer acted with at least deliberate indifference to the challenged

conditions. Darnell, 849 F.3d at 29.

       The objective element of a deliberate indifference claim is the same for pretrial detainees

and convicted prisoners – “the inmate must show that the conditions, either alone or in

combination, pose an unreasonable risk of serious damage to his health” or safety, which

“includes the risk of serious damage to ‘physical and mental soundness.’” Id. at 30 (citing

Walker v. Schult, 717 F.3d 119, 125 (2d Cir. 2013), and quoting LaReau v. MacDougall, 473 F.2d

974, 978 (2d Cir. 1972)); see also Farmer v. Brennan, 511 U.S. 825, 828 (1994) (“A prison


                                                  3
             Case 1:20-cv-09485-JGK Document 8 Filed 12/17/20 Page 4 of 6




official’s ‘deliberate indifference’ to a substantial risk of serious harm to an inmate violates the

Eighth Amendment.”). “[P]rison officials violate the Constitution when they deprive an inmate

of his basic human needs such as food, clothing, medical care, and safe and sanitary living

conditions.” Walker, 717 F.3d at 125 (internal quotation marks omitted).

          The second element – the “subjective” or “mental” element – varies depending on

whether a plaintiff is a pretrial detainee or convicted prisoner. A convicted prisoner must allege

that a correction official “kn[ew] of and disregard[ed] an excessive risk to inmate health or

safety; the official must both [have been] aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must also [have] draw[n] the

inference.” Darnell, 849 F.3d at 32 (quoting Farmer, 511 U.S. at 837). A pretrial detainee must

allege “that the defendant-official acted intentionally to impose the alleged condition, or

recklessly failed to act with reasonable care to mitigate the risk that the condition posed to the

pretrial detainee even though the defendant-official knew, or should have known, that the

condition posed an excessive risk to health or safety.” Id. at 35. The mere negligence of a

correction official is not a basis for a claim of a federal constitutional violation under § 1983. See

Daniels v. Williams, 474 U.S. 327, 335-36 (1986); Davidson v. Cannon, 474 U.S. 344, 348

(1986).

          Because the amended complaint does not contain sufficient facts to state a claim, the

Court directs Plaintiff to file a second amended complaint. Plaintiff’s second amended pleading

should allege whether Plaintiff is a pretrial detainee, which housing unit(s) he is or has been

assigned to during the relevant time period, and the specific conditions within those units that he

contends violate his constitutional rights. For example, if Plaintiff asserts that Defendants failed

to comply with capacity restrictions or other precautionary measures intended to prevent the




                                                  4
           Case 1:20-cv-09485-JGK Document 8 Filed 12/17/20 Page 5 of 6




spread of COVID-19, he should allege any facts suggesting that such failures resulted in a

substantial risk of serious harm to Plaintiff, and that Defendants were deliberately indifferent to

the risk of serious harm to his safety or health. If Plaintiff names individuals as defendants, he

must allege facts regarding their personal involvement in the alleged violations of his rights.

Further, if Plaintiff is seeking release as a remedy, he must include individualized allegations

regarding the basis for such relief.

                                       LEAVE TO AMEND

       Plaintiff is granted leave to amend his complaint to detail his claims. In the statement of

claim, Plaintiff must provide a short and plain statement of the relevant facts supporting each

claim against each defendant named in the amended complaint. The plaintiff should provide

sufficient detail as to each individual defendant (name, rank, place and time of employment, and

physical description) to allow that defendant to be identified for purposes of service To the

greatest extent possible, Plaintiff’s amended complaint must:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff’s second amended complaint must tell the Court: who

violated his federally protected rights; what facts show that his federally protected rights were

violated; when such violation occurred; where such violation occurred; and why Plaintiff is



                                                  5
            Case 1:20-cv-09485-JGK Document 8 Filed 12/17/20 Page 6 of 6




entitled to relief. Because Plaintiff’s second amended complaint will completely replace, not

supplement, the amended complaint, any facts or claims that Plaintiff wishes to maintain must be

included in the second amended complaint.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff is granted leave to file a second amended complaint that complies with the

standards set forth above. Plaintiff must submit the second amended complaint to this Court’s

Pro Se Intake Unit within sixty days of the date of this order, caption the document as an

“Second Amended Complaint,” and label the document with docket number 20-CV-9485 (JGK).

A Second Amended Civil Rights Complaint form is attached to this order. No summons will

issue at this time. If Plaintiff fails to comply within the time allowed, and cannot show good

cause to excuse such failure, the complaint will be dismissed for failure to state a claim upon

which relief may be granted.

         The Court dismisses the “Department of Corrections” from the action for failure to state a

claim. See 28 U.S.C. § 1915(e)(2)(B)(ii).

SO ORDERED.

Dated:     December 17, 2020
           New York, New York
                                                                /s/ John G. Koeltl
                                                                JOHN G. KOELTL
                                                            United States District Judge




                                                  6
